              Case 5:92-cr-00035-DNH Document 357 Filed 05/28/19 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF NEW YORK


SUPPLEMENTAL ELECTRONIC NOTICE OF CRIMINAL APPEAL & CLERK’S CERTIFICATION


   Dear Clerk of the Court,

          Please take notice that on April 15, 2019 the court received a notice of appeal. This notice
   serves to inform you of the pending appeal and provides you with the information needed to
   process the appeal.

           I, JOHN M. DOMURAD, CLERK, U.S. District Court for the Northern District of New York,
   DO, HEREBY CERTIFY that the foregoing docket entries, with the exception of the documents
   listed below, are maintained electronically on the court’s CM/ECF system and constitute the Record
   on Appeal in the below listed action.

           The following documents are not available electronically. Please notify the Syracuse Clerk’s
   Office if you need any of the following documents:

   Docket No.(s):


                                         IN TESTIMONY WHEREOF, I have hereunto set my hand
                                         and caused the Seal of said Court to be hereto affixed at the
                                         City of Syracuse, New York, this 28th day of May, 2019.

                                         John M. Domurad, Clerk
                                         U.S. District Court



                                         By:     s/Kathy Rogers
                                                 Deputy Clerk


                                           Case Information

   Case Name & Case No.            USA v. Jaime A. Davidson       5:92-cr-35
   Docket No. of Appeal:           354
   Document Appealed:              353

   Filed USCA Form B at Docket No. 356. Defendant should file all Circuit forms directly with the
   Circuit.

   Fee Status:      Paid                 Due                    Waived (IFP/CJA) X

   Counsel:         CJA                  Retained               Pro Se X

   Time Status: Timely                   Untimely
